Citation Nr: 0718489	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for residuals of 
multiple excisions of a recurrent giant cell tumor of the 
left hand and wrist, to include as due in-service exposure 
to herbicides, to include agent Orange. 

2.	Entitlement to service connection for a bilateral lung 
disease, to include as due to in-service exposure to 
herbicides (including Agent Orange) or as secondary to a 
recurrent giant cell tumor of the left hand and wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for residuals, tumor excision, left 
hand and wrist, and a bilateral lung disorder as secondary to 
tumor excision, both claimed as due to Agent Orange exposure.  
In April 2005 the RO issued a notice of the decision, and the 
veteran timely filed a Notice of Disagreement (NOD).  
Subsequently, in May 2005 the RO provided a Statement of the 
Case (SOC), and thereafter, in June 2005, the veteran timely 
filed a substantive appeal.  The RO provided a Supplemental 
Statement of the Case (SSOC) in August 2005.

The veteran did not request a Board hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background
The service personnel records confirm that the veteran's 
period of service from August 1965 to August 1969 included 
active duty in Vietnam from June 1, 1967 to April 1, 1968.  
The August 1965 Report of Medical Examination for Induction 
discloses a normal clinical assessment of the veteran's upper 
extremities and lungs.  In the accompanying August 1965 
Report of Medical History, the veteran indicated that he did 
not have any shortness of breath or swollen or painful 
joints.

Another Report of Medical History, dated August 1966, 
contains a normal clinical evaluation of the hands and lungs, 
and the veteran's August 1969 Report of Medical Examination 
for Separation reveals the same. 

November 1991 private medical records disclose that the 
veteran was diagnosed with giant cell tumor (GCT), left 
distal radius.  An accompanying pathology report discusses 
the specimens taken from the excision procedure, and 
diagnoses the veteran with GCT, bone, left forearm.  This 
report contains no opinion as to whether the veteran's GCT 
was benign or malignant.    

February 1993 private medical reports indicate that the 
veteran had recurrent giant cell tumor (GCT) of the left 
wrist in the soft tissue for which he underwent an excision.  
This note also confirms that the veteran had had previous 
excisions for the same disorder.  

A February 1993 surgical pathology report discusses the 
veteran's left wrist tumor specimens and diagnoses the 
veteran with upper extremity, left wrist, partial excision, 
giant cell tumor, vascular invasion.  The clinician gave no 
opinion with respect to the malignancy of the tumor.  

April 1993 private medical notes indicate that the veteran 
had recurrent GCT of the left wrist in addition to a new lung 
mass or pulmonary nodules.  A Progress Note indicates that 
questions were raised as to whether the veteran's GCT was 
malignant in nature and, if so, was it the primary source; 
and whether the veteran's lung mass was malignant and, if so, 
whether it was metastasis (i.e., whether a malignant tumor in 
the left wrist and hand region had metastasized to the lung).  

Another April 1993 private medical record states the 
clinician's "first impression that [the veteran] has a 
possible metastasizing giant cell tumor.  On first blush it 
appears that his tumor has demonstrated malignant 
potential."  The physician further commented, however, that 
medical literature had disclosed evidence of benign 
metastasis from GCT in some cases.  

In addition, and also in April 1993, different private 
medical reports commented that oncology was to be consulted 
for chemotherapy and that the veteran's 1991 GCT had been 
benign.  Another report stated that the veteran had a 
metastatic GCT, which "was initially [diagnosed] as benign, 
but at present is clinically behaving like a malignant 
tumor."  This clinician further commented that GCTs may 
undergo sarcomateous transformation after multiple 
recurrences in 8 percent to 22 percent of cases, and in such 
a case, the tumor is then treated as a sarcoma.  

An April 1993 pathology report examines the veteran's right 
lung biopsy and left wrist tumor specimens.  The physician 
diagnosed the veteran with GCT, right lung, of the bone 
(metastatic) and recurrent GCT, upper extremity, left wrist.  
Again, however, the pathologist offered no opinion as to the 
malignancy of the tumors.           
 
The other medical evidence of record, dated as recently as 
2005, bears no indication of a malignant tumor diagnosis of 
the left wrist, hand or lung.

At his August 2005 Decision Review Officer (DRO) Hearing, the 
veteran testified that he had served as an aircraft mechanic 
and had been stationed in Thailand during his active service.  
(As noted above, service personnel records also confirm that 
he had active duty in Vietnam from June 1, 1967 to April 1, 
1968.)  Hearing Transcript at 3-5.  He recounted that he 
began to have problems with his left wrist and hand in 
approximately 1991.  Hearing Transcript at 5-6.  He indicated 
that he had developed a bone-eating tumor in this extremity 
and that he had undergone numerous surgeries of the hand.  
Hearing Transcript at 6-7, 8-10, 18.  The veteran conveyed 
that a biopsy of the tumor revealed that it was benign, and 
that the tumor had stopped in 1993 without any recurrences 
thereafter as of present.  Hearing Transcript at 14, 18.  
With respect to the claimed bilateral lung disability, the 
veteran stated that he began to notice shortness of breath 
after his first left upper extremity surgery.  Hearing 
Transcript at 20-21.  He was diagnosed with a tumor of the 
lungs.  Hearing Transcript at 26.           

b. Discussion
The Board comments that, as reflected in the medical evidence 
of record, the veteran has been diagnosed with recurrent GCT 
of the soft tissue and the bone of the left wrist.  This 
evidence is unclear, however, as to whether the veteran's GCT 
of the soft tissue originated in the tendon sheath, as would 
be required under the presumptive provision of 38 C.F.R. § 
3.309(e).  In addition, the evidence is also unclear as to 
whether the GCTs in fact were benign, in which case, 
presumptive service connection would not be warranted under 
38 C.F.R. § 3.309(e), or whether the GCTs were malignant, in 
which case, presumptive service connection under this 
regulation could be warranted.  While the Board notes that 
the available pathology reports do not expressly indicate 
that the veteran's GCTs were cancerous, they also did not 
indicate that these abnormalities were benign.  This fact, 
coupled with the fact that numerous clinicians intimated that 
the veteran's GCTs of the left wrist were "clinically 
behaving like a malignant tumor" or exhibited "malignant 
potential," leaves the Board to question the nature of these 
recurring GCTs.  In addition, while the post-1993 medical 
record is silent with respect to any recurring GCTs or any 
cancer diagnoses, the veteran has claimed service connection 
not only for the tumors themselves, but also for any 
residuals of the excisions necessitated by the tumors.  

As for the issue of service connection for the veteran's GCT 
of the lungs, the Board finds it necessary to obtain an 
opinion as to whether it is at least as likely as not that 
the lung tumor was caused or aggravated by the GCTs of the 
left wrist and hand region.  See 38 C.F.R. § 3.310(a); 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 
C.F.R. § 3.310(b)); Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

In view of the foregoing, additional development in the form 
of an advisory opinion from the Armed Forces Institute of 
Pathology (AFIP) is required to resolve the medical questions 
relating to the primary site of the veteran's GCTs of the 
left wrist and hand region; whether the recurrent tumor is 
malignant, and whether his GCTs of the bilateral lungs were 
caused or aggravated by the GCTs of the left upper extremity.  
Before such an opinion can be obtained, however, the Board 
must secure all relevant pathological materials (e.g., 
pathology reports, tissue blocks, slides and other pertinent 
medical evidence).  

In addition, as the veteran is claiming in part that his 
alleged cancer of the left wrist metastasized to the lung, 
the AMC/RO must provide the veteran with proper Veteran's 
Claims Assistance Act (VCAA) notice pertaining to secondary 
service connection claims.  38 C.F.R. § 3.310(a); 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006) Allen, supra.

Accordingly, the case is therefore remanded for the following 
action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The AMC/RO must collect all relevant 
tissue blocks and slides from biopsies 
taken in addition to all pathology 
reports pertaining to the GCTs of the 
upper left extremity and the bilateral 
lungs.  The AMC/RO must also gather all 
additional medical records pertaining to 
these disorders.  

3. The AMC/RO must then return the claims 
file and all newly gathered evidence 
associated with the claims file to the 
Board, which will then forward the 
information to the Armed Forces Institute 
of Pathology (AFIP) for an opinion to 
determine (1) whether the veteran's left 
upper extremity GCTs originated in the 
tendon sheath; (2) whether the veteran's 
GCTs of the upper left extremity and 
bilateral lungs were malignant; and (2) 
whether the veteran's GCTs of the left 
upper extremity caused or aggravated his 
GCT of the bilateral lungs.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




